Exhibit 10.1





Mr. Robert Iger
Chief Executive Officer and Chairman
of The Walt Disney Company
500 S. Buena Vista Avenue
Burbank, CA


Amended and Restated Employment Agreement
dated as of October 6, 2011
This letter amends the captioned employment agreement (the “Agreement”) to
provide that you will continue to serve as the Company's Chief Executive Officer
through June 30, 2016, the end of the Agreement's term, and to make such other
conforming changes as are appropriate.
Section 2 of the Agreement is modified to delete the Chairman's Period and to
extend the CEO Period to be coextensive with the Employment Period. Your target
annual incentive and target award value under Section 3(b) and 3(c) for fiscal
year 2016 are modified to be the same as those that apply for fiscal year 2015.
Any vesting and, if applicable, exercise periods that would be taken into
account under any provision of Sections 5(d) and 5(e) in connection with a
Termination Date occurring on or after the date the Chairman Period would have
commenced shall continue to apply. Any other provision of the Agreement
referencing or pertaining to either the Chairman Period or the CEO Period shall
be applied recognizing that there is no Chairman Period and that the CEO Period
continues through June 30, 2016.
Except as modified as specified above, the Agreement shall otherwise continue in
accordance with its terms. If you agree that the foregoing sets forth our full
understanding regarding the amendment of the Agreement, please evidence your
agreement and acceptance by counter-signing two copies of this letter where
indicated below, returning one executed copy to me.
                        
THE WALT DISNEY COMPANY
 
 
 
By:
 
/s/ Alan N. Braverman
 
 
 
 
 

AGREED AND ACCEPTED:
 
 
 
/s/ Robert A. Iger
 
Robert A. Iger
 
Date:
 
July 1, 2013
 
 
 
 
 



